Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

The specification includes the heading Technical Field followed by paragraph 0001 that states both the field and then a priority or cross-reference to related applications statement.  These two sentences in paragraph 0001 should appear under separate headings, see list above.
The specification also includes a listing of reference symbols at the end, however this list is not complete.  The list should either be amended so that it includes all the reference characters and not a select few or since the list is not a requirement in US practice the list can be deleted.
	The lengthy specification has not been checked to the extent necessary to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the “virtual straight line” extends.  The last clause of the claim is attempting to define how the invention, the expansion portion of the top foil, has a width that decreases.  The frame of reference to define this is based on a direction orthogonal to the virtual straight line, however how the virtual straight line extends has not been set forth so the reference points for all other parts of the inventive feature in the claim cannot be determined.  In other words the claim does not state the orientation or how the virtual straight line extends relative to the rest of the device, therefore there is no fixed reference point to then determine the orthogonal and ultimate in which direction the width must decrease.  In the disclosure the virtual straight line only extends in one direction, the radial direction, this might be what Applicant is attempting to state when the claim says “the virtual straight line being supported by the back foil on a most downstream side in a rotational direction of the shaft” however “being supported” does not define any particular direction nor are any features of the back foil claimed that would lead to a deduction as to what the direction is.  Is Applicant’s intent to claim that the back foil has a series of adjacent bumps and that the virtual straight line extends along the contact between the top foil and the final bump of the back foil?  If so this should be explicitly claimed.  While this wouldn’t provide a fixed reference point it would overcome the rejection as it would be requiring a location for the virtual line that could then be definitively pointed to in both the instant application and any other device for the determination of infringement.  Without provide at least some location and extension reference point for the virtual line the metes and bounds of the claim cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruckner, USP 9,062,712.
Regarding claim 1, as best understood, Bruckner discloses a thrust foil bearing comprising: a base plate (202) which includes an insertion hole (central opening) through which a shaft (the shaft is not shown but mentioned in column 4, lines 60-61) is inserted; a back foil (206, not illustrated in detail but can be seen as 106 in figure 1 as well) which is disposed around the insertion hole and supported by the base plate; and a top foil (204) which is supported by the back foil, wherein the top foil includes an expansion portion (see 410, 412 or 504, each individual triangular shape can be considered a single expansion portion) in which a width of the expansion portion in a virtual straight line direction in which a virtual straight line extends decreases in a direction orthogonal to the virtual straight line, the virtual straight line being supported by the back foil on a most downstream side in a rotation direction of the shaft (the virtual straight line, in light of the disclosure, is along the contact between the last bump of the bump foil and the top foil, while not illustrated in figure 2a this can be seen in figure 1 and the end 114 of the top foil extends over this, the virtual line would be into the page in figure 1, when applied to figures 2a, 4 and 5 this would be generally along the radial direction away from the center like in the instant application, this radial direction then defines the width dimension of the expansion as one extends orthogonally away from the virtual line and it can be seen in figures 4 and 5 that the width decreases in a direction orthogonally away from the virtual or radial line, in other words for each triangle the width decreases as you get the apex, it is further noted that while the virtual line may not be truly radial relative to the center of the assembly the triangular shapes shown will still decrease in width relative to an orthogonal direction to the virtual line as a triangular shape always decreases in width toward the apex).
Regarding claim 2, Bruckner discloses that the expansion portion includes a single peak on a downstream side in the rotation direction, and the width of the expansion portion in the virtual straight line direction decreases toward the peak (as noted in claim 1 above, each triangular shape can be considered a single expansion and thus each would have a single peak and with the triangular shape the width along the radial is always decreasing as you move further form the bump foil lying below the top foil, in other words the claims are drafted using the phrase “comprising” which is open end and thus as long as there is one expansion/peak that meets the requirements of the claim the claim would be anticipated even if the prior art device includes multiple expansions).  See additional note below in the citation of pertinent art.
Regarding claim 3, Bruckner discloses that the width of the expansion portion in the virtual straight line direction monotonically decreases toward the peak (for each singular triangular expansion portion the width is monotonically decreasing, this is the nature of all triangular shapes shown as they are always decreasing in width from the base, were it is attached to the rest of the top foil, to the apex).
Regarding claim 4, Bruckner discloses that the peak is provided on an outer peripheral side of the top foil (the peak is on the outer most part of the trailing edge of the top foil, this is an outer peripheral side just like in the instant application).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While claims 1 and 2 have been given the broadest reasonable interpretation if the claim was amended to define the device as having a singular expansion portion to overcome the saw tooth pattern of Bruckner Applicants admitted prior art, such as JP2018-40413, discloses that the trailing edge of the top foil portion can be a single curved surface.  While the underlying back foil is different the admitted prior art could be applied under 35 USC 103 to teach an alternate shape to the trailing edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656